—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered June 3, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant challenges the validity of his waiver of his right to challenge on appeal the partial denial of his pretrial suppression motion. The record indicates that at the time of the entry of his plea, the defendant knowingly and voluntarily waived his right to challenge that ruling on appeal. The defendant was fully informed of the consequences of the waiver, which was an integral part of a negotiated plea arrangement (see, People v Williams, 36 NY2d 829, cert denied 423 US 873). Under the circumstances of this case, we find the waiver valid. Bracken, J. P., Lawrence, Fiber and Kooper, JJ., concur.